Title: From Thomas Jefferson to Thomas Willing, 6 October 1801
From: Jefferson, Thomas
To: Willing, Thomas


Dear Sir
Washington Oct. 6. 1801.
Your favor of the 15th. Sep. reached me in due time, and I think it my duty to express my entire satisfaction with the reasons given in favor of mr Davidson. besides these, I knew the place to require such confidence as little short of personal knowlege could inspire. the quarrel between Forest & mr Hanson, which threatened to the latter the danger which occasioned my application, is now in discussion at the bar: and will end in good to none, ruin to several, & injury to many. an imprudent charge made by mr Hanson in a moment of warmth: obliges him to bring such facts for his justification as will displease his employers & produce pretty certainly his dismission. but in all probability it will destroy their bank. Accept assurances of my high respect & consideration.
Th: Jefferson
